       Case 3:21-cv-01694-CRB Document 23 Filed 09/03/21 Page 1 of 1



 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa, Esq.
 2   Cal. Bar No. 332132
 3   2500 S. Highland Ave, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Fax: (630) 575-8188
 5   alejandrof@sulaimanlaw.com
     Attorney for the Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8

 9    EDELIZA P. DE LOS SANTOS,
                                                     Case No. 3:21-cv-01694-JCS
10                       Plaintiff,
11                                                   STIPULATION OF DISMISSAL WITH
             v.                                      PREJUDICE
12
      IQ DATA INTERNATIONAL, INC.,
13
                         Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, EDELIZA P.
16
     DE LOS SANTOS and the Defendant IQ DATA INTERNATIONAL, INC., through their
17
     respective counsel that the above-captioned action is dismissed, with prejudice, pursuant to Federal
18
     Rule of Civil Procedure 41. Each party shall bear its own costs and attorney fees.
19

20   DATED: September 3, 2021

21    /s/ Alejandro E. Figueroa                     /s/
      SULAIMAN LAW GROUP, LTD.                      Alan Patrick Smith (SBN 298556)
22    Alejandro E. Figueroa, Esq.                   MARKUN ZUSMAN FRENIERE &
      Cal. Bar No. 332132                           COMPTON LLP
23    2500 S. Highland Ave, Suite 200               465 California Street, Suite 401
24    Lombard, IL 60148                             San Francisco, California 94104
      Telephone: (630) 575-8181                     Telephone: (415) 438-4515
25    Fax: (630) 575-8188                           Facsimile: (415) 434-4505
      alejandrof@sulaimanlaw.com                    Attorneys for Defendant
26
27

28
                                                        1
